Dismissed and Opinion filed November 3, 2005








Dismissed and Opinion filed November 3, 2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00479-CV
____________
 
LUELLA FRANCIS RAITANO, Appellant
 
V.
 
MICHAEL RAITANO, Appellee
 

 
On
Appeal from the 308th District Court
Harris
County, Texas
Trial
Court Cause No. 03-53120
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed February 1, 2005.
On October 6, 2005, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for failing to comply with
this court=s order of September 29, 2005, which
ordered appellant to either agree with appellee on a mediator or to submit the
names of two acceptable mediators, together with addresses, telephone and fax
numbers as required in the original order, within 10 days of the date of the
order.  See Tex. R. App. P. 42.3(c).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed November 3, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore. 
Do Not Publish.